DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10-15 are objected to because of the following informalities:  claim 1 recites “a respiration rates” and “oxygen saturation level the” which require grammar correction.  Claim 10 recites “The method of claim 1” this is believed to depend on claim 9 as that is the method claim not claim 1.  Claims 11-15 recites the preamble “the adjustable body device” however these claims depend on method claim 9.  The preamble should be to the method.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 12, and 13 contains the trademark/trade name Narcan.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the composition naloxone and, accordingly, the identification/description is indefinite.
Claim 5 recites “the Narcan is administered” which positively recites a step of using the device.  As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Insler et al. (US 2017/0172522 A1).
With regard to claim 1, Insler et al. teach an adjustable body device for reversing opioid overdose and respiratory depression, the adjustable body device comprising: a first sensor which receives a respiration rates of an individual wearing the adjustable body device (Fig. 2 member 202); a second sensor which receives an oxygen saturation level the individual wearing the adjustable body device (Fig. 2 exemplary 201, [0043], Fig. 2A at 240A); a microprocessor which receives and monitors the respiration rate and oxygen saturation level from the first and second sensors, respectively (Fig. 2 member 200, [0042], [0050], [0051]); a medication receptor which stores a pre-determined dosage of medication (Fig. 2 member 204); and a dosage applicator which applies the pre-determined dosage of medication stored in the medication receptor based 
With regard to claim 2, see [0006], [0011], Fig. 2A at 270A.
With regard to claim 3, Insler et al. teach a respiration rate threshold of 5 breaths per minute ([0018]), as such if a lever of three to four breaths per minute were reached this would be below the threshold and would trigger the device.
With regard to claim 4, see [0051].
With regard to claim 5, see [0052], [0056].
With regard to claim 6, see [0051].
With regard to claim 7, see [0050].
With regard to claim 9,  Insler et al. teach a method for reversing opioid overdose and respiratory depression via an adjustable body device, the method comprising: receiving a respiration rate of an individual wearing the adjustable body device at a first sensor (Fig. 2 member 202, [0042]);14 LEGAL\43234058\1 00603 4869 000/463357 000receiving an oxygen saturation level of the individual wearing the adjustable body device at a second sensor (Fig. 2 exemplary 201, [0042], [0043], Fig. 2A at 240A); forwarding the received respiration rate and oxygen saturation level from the first and second sensors to a microprocessor for continual monitoring by the microprocessor (Fig. 2 member 200, [0042], [0050], [0051]); and administering a pre-determined dosage of medication stored in an medication receptor to the individual via a dosage applicator within the adjustable body device based on an indication from the microprocessor that the continually monitored respiration rate has reached a predetermined level (Fig. 2 member 205, [0051]).
With regard to claim 10, see [0006], [0011], Fig. 2A at 270A.

With regard to claim 12, see [0051].
With regard to claim 13, see [0052], [0056].
With regard to claim 14, see [0051].
With regard to claim 15, see [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1) as applied to claims 1 and 9 above, and further in view of Applicant Admitted Prior Art (AAPA).
With regard to claims 8 and 16, Insler et al. teach the needle may be short ([0052]) and use for intramuscular or subcutaneous delivery ([0052], [0056]) but does not disclose an explicit length.  However, AAPA discloses that such lengths are standard for use for subcutaneous delivery ([0007]).  It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to use a needle with a length as recited in the claim as Insler et al. teach the same injection location as rejected by Applicant and AAPA teach that such lengths are standard and known in the art for such delivery.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.  One of ordinary skill would be able to choose a needle length as need to reach the desired location for delivery.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783